Citation Nr: 1231873	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-00 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to an increased disability rating for service-connected Crohn's disease, currently evaluated as 30 percent disabling.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

Although a videoconference hearing was scheduled for December 15, 2009, and the Veteran was properly notified of the hearing, she failed to appear for the hearing without explanation.  In March 2010, VA received the Veteran's withdrawal of her hearing request, and she has not requested that the hearing be rescheduled. Therefore, the hearing request is considered withdrawn.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's Crohn's disease is manifested by daily symptoms of severe intestinal pain, abdominal cramping, vomiting, and diarrhea, with severe attacks occurring every six to eight weeks, and health only fair during remissions.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation, but no greater, for Crohn's disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7323 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess/Hartman  v. Nicholson 19 Vet. App. 473 (2006); see also 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the Veteran that, to substantiate a claim, the Veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from non-compensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative Diagnostic Codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d 1270.

Here, the RO's April 2007 and February 2009 letters to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 473.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  Additionally, the February 2009 letter to the Veteran notified her that she must submit, or request that VA obtain, evidence of the worsening of her disability, the different types of evidence available to substantiate her claim for a higher rating, the need to submit evidence of how such worsening effected her employment, and the requirements to obtain a higher rating.  See Vazquez-Flores, 580 F.3d at 1275-82.  Following the issuance of the February 2009 letter, the Veteran's claim was re-adjudicated in a June 2009 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met, and, thus, no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, private treatment records, and by affording the Veteran a VA examination.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2007 and June 2009 VA examinations are adequate for the purpose of rating the Veteran's current service-connected disability as they were based on a physical examination of the Veteran and provide the medical information needed to address the rating criteria relevant to the issue on appeal.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  Thus, ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as a veteran's relevant medical history, the diagnosis and demonstrated symptomatology.  

The veteran is currently assigned a 30 percent evaluation for Crohn's disease under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7323 (colitis, ulcerative).  A 30 percent rating is assigned for moderately severe ulcerative colitis, with frequent exacerbations.  A 60 percent rating is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition, and with health only fair during remissions.  A 100 percent evaluation is warranted for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication such as liver abscess.  38 C.F.R. § 4.114, DC 7323. 

 Upon review of the totality of the evidence and resolving any doubt in favor of the veteran, the Board concludes that an evaluation of 60 percent is warranted for the entirety of the appeal period under DC 7323.  

In a September 1996 rating decision, the RO granted service connection for Crohn's disease with an evaluation of 10 percent, effective August 25, 1996.  In October 1997, the Veteran filed a claim for an increased disability rating for Crohn's disease, and in March 1998, the RO granted an evaluation of 30 percent, effective October 15, 1997.  In February 2006, the Veteran submitted a claim for an increased disability rating for Crohn's disease based upon surgical treatment necessitating convalescence.  A May 2006 rating decision granted a temporary evaluation of 100 percent, effective February 10, 2006, and assigned an evaluation of 30 percent from April 1, 2006.

In a February 2007 written statement, the Veteran asserted her service-connected Crohn's disease had worsened and now prevented her from working.  In May 2007, the Veteran reported that she had not been working since December 2006 due to her service-connected disability.  In her September 2007 notice of disagreement, the Veteran asserted that she had reported nausea and diarrhea two to three times a day, rather than the two to three times a month as reflected in the August 2007 rating decision.

An April 2006 private treatment record shows the Veteran was doing relatively well after her stricturoplasty of a Crohn's stricture at the neo-terminal ileum and was doing well with her diet.

A December 1, 2006 private treatment record demonstrates the Veteran was hospitalized for acute exacerbation of Crohn's disease.  The Veteran complained of worsening symptoms of fatigue, nausea, fever, and lower abdominal pain.  A computed axial tomography scan showed inflammation consistent with Crohn's disease exacerbation.  The impression was thickening of wall involving terminal ileum, compatible with Crohn's disease, but no abscess, fistula, or obstruction identified; and chronic fecal retention without obstruction.

A December 19, 2006 private treatment record indicates the Veteran had some abdominal cramping and was currently having three to four loose bowel movements per day without blood.  The Veteran reported no fever, chills, emesis, or dysphasia.  There were no non-intentional weight changes.  The assessment was Crohn's disease with recent stricturoplasty of the neo-terminal ileum.

A December 31, 2006 private treatment record shows the Veteran was hospitalized with complaints of nausea, vomiting, and abdominal pain.  The Veteran reported that her complaints developed with the recent start of a new medication for her Crohn's disease.  The record indicates the Veteran had an elevation of pancreatic enzymes upon initial evaluation, and she was treated with IV fluids and abdominal rest.  At discharge, the Veteran was instructed to continue with her previous treatment course and to follow a low cholesterol and low fat diet.  The final diagnoses were nausea and vomiting; abdominal pain; acute pancreatitis; Crohn's disease; gastroesophageal reflux disease; and arthritis.

A March 2007 private treatment record shows the Veteran reported one soft-formed bowel movement per day without fevers, chills, melena, nausea, or emesis.  She had some cramping abdominal pain which was relieved with bowel movements.  The assessment was Crohn's disease "now under better control."

On VA examination in May 2007, the Veteran reported progressively more frequent flare-ups of abdominal cramping, vomiting, and diarrhea since 2005.  Prior to 2005, her flare-ups were up to six months apart, with symptoms lasting up to one week; since 2005, flare-ups had been occurring every six to eight weeks, with symptoms lasting about one week.  Since November 2006, the Veteran's weight had ranged from 134 to 138 pounds.  She reported nausea, vomiting, and diarrhea two to three times per month, with watery and loose stools and bowel movements that occurred six to eight times per day.  The Veteran denied constipation, hematemesis, and melena.  She reported several abdominal cramps about twenty to thirty minutes after eating, and abdominal bloating/distention after meals.  Treatment was listed as endocort steroid on tapering doses; mesalamine 800 milligrams three times a day; calcium with Vitamin-D daily; multivitamin daily; and cyanocobalamin 1,000 micrograms daily.  With regard to functional impairment related to her condition, the physician noted the Veteran had not been able to work since December 6, 2006, due to Crohn's symptoms.  The Veteran was restricted from house chores due to the medical requirement for sleep during the day in the management of her Crohn's disease.  On physical examination, there was no evidence of malnutrition or anemia, and her skin color was normal and conjunctiva was pink.  There was right lower quadrant pain, hyperactive bowel sounds, right lower quadrant focal tenderness, no rebound tenderness, and no masses.  The diagnoses were Crohn's disease and residuals, stricturoplasty terminal ileum.

In June 2007, the Veteran reported having one to two formed bowel movements per day with minimal abdominal discomfort, and no fevers, chills, nausea, or emesis.  She had gained weight since her last visit.  The assessment was Crohn's disease "currently under good control."

A July 2007 colonoscopy revealed one benign appearing 2 millimeter polyp in the rectum, one 2 millimeter polyp in the sigmoid colon, active Crohn's ileitis with inflammatory features with no obstruction, and random colonic biopsies.  The private physician found that the biopsy of the small intestine was abnormal and showed inflammation due to Crohn's disease.

A February 2008 VA treatment record shows the Veteran was doing well on medication and reported a marked decrease in flares, with episodes lasting less than 1 day.

An August 2008 VA treatment record notes that due to low B12 levels despite oral replacement, the Veteran was scheduled to start monthly B12 injections.

In February 2009, the Veteran denied any abdominal pain or diarrhea.

On VA examination in June 2009, the Veteran reported that she had continued to have bowel flare-ups every six to eight weeks since March 2006.  The Veteran reported currently taking three medications for Crohn's disease and reported recent diagnoses of hypertension and hypercholesterolemia, which she believed were related to the medications for her Crohn's disease.  The VA examiner found the course of the Veteran's symptoms had gotten progressively worse since onset.  Current treatments included surgery, medication, nutritional supplements, and diet.  Side effects of her treatment were cited as fatigue, elevated blood pressure, and headaches.  The Veteran reported weekly nausea and vomiting, as well as persistent diarrhea one to four times daily.  A history of severe intestinal pain was reported; however, there was no history of ulcerative colitis, no ostomy present, and no episodes of abdominal colic, nausea, vomiting or abdominal distension consistent with partial bowel obstruction.  The VA examiner found that the Veteran's overall general health was fair; there were no signs of significant weight loss, malnutrition, or anemia.  There was no fistula and no abdominal mass, but there was abdominal tenderness in the right lower quadrant, left upper quadrant, and suprapubic area.  The Veteran reported that she was currently employed as a part-time licensed practical nurse and that she had worked for her current employer between one to two years.  She reported no time lost from work in the past 12 months, but also stated that she scheduled her work week based on her Crohn's disease symptoms.  She stated she had to cut back her hours from full-time to part-time due to her Crohn's disease and treatments.  The diagnosis and problem were listed as Crohn's disease, and the VA examiner found the Veteran's service-connected disability had significant effects on her general occupation, to include decreased concentration, weakness, fatigue, and pain.  The VA examiner found there was a moderate effect on daily chores, a severe effect on shopping, recreation, and travel, and that the Veteran's Crohn's disease prevented her from exercising and participating in sports.  Feeding, bathing, dressing, toileting, and grooming were not affected.

Upon review of the totality of the evidence and resolving any doubt in favor of the Veteran, the Board concludes that an evaluation of 60 percent is warranted under DC 7323 for the entirety of the appeal period.  The record clearly establishes that from 2006 to 2009, the Veteran has experienced numerous severe attacks or flare-ups of Crohn's disease a year, several of which required hospitalization.  More accurately, the Veteran has consistently reported that since 2005, she has had severe flare-ups every six to eight weeks.  In addition, the June 2009 VA examiner opined that the Veteran's overall general health was only fair.  Furthermore, throughout the pendency of the appeal, the Veteran has reported experiencing symptoms of nausea, vomiting, and diarrhea at least multiple times a month.  The medical evidence of record also demonstrates the Veteran's Crohn's disease has had significant effects on her occupational and daily activities.  The Board acknowledges that the rating criteria for a 60 percent evaluation under DC 7323 also require a showing of malnutrition.  Here, the evidence of record does not include any actual clinical documentation or diagnosis of malnutrition.  However, treatment records do document that the Veteran's history of treatment for Crohn's disease has included a diet, daily multivitamins, and monthly injections of B12.  Furthermore, in determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21  (2011).  As such, based on the Veteran's symptoms of and treatment for Crohn's disease, as well as the evidence demonstrating impairment of functioning, the Board finds that a 60 percent evaluation is warranted throughout the pendency of the appeal.  38 C.F.R. § 4.114, DC 7328.

However, the Board finds that a rating in excess of 60 percent is not warranted.  Here, the evidence of record does not include clinical indication of marked malnutrition, anemia, general debility, or serious complications such as liver abscess at any time.  Nor can the Board find any other schedular criteria which would provide the basis for an evaluation in excess of 60 percent.  (For instance, a maximum 60 percent rating is assigned under DC 7328 for marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss under 38 C.F.R. § 4.114, DC 7328).  

The Board has also considered whether the Veteran is entitled to a "staged" rating for her service-connected Crohn's disease.  See Hart, 21 Vet. App. at 505.  Here, there is no evidence that would warrant a rating in excess of 60 percent for the Veteran's service-connected Crohn's disease at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  While there have been some fluctuations in the manifestations of the Veteran's service-connected Crohn's disease, the evidence shows no distinct periods of time since service connection became effective during which the Veteran's Crohn's disease has varied to such an extent that a rating greater or less than the 60 percent evaluation assigned herein would be warranted.  38 C.F.R. 
§ 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

The above determinations are based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that the Veteran's service-connected Crohn's disease is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

In this case, the Board finds that the rating criteria to evaluate the Veteran's service-connected Crohn's disease reasonably describe the Veteran's disability level.  The Veteran and her representative do not assert that the Veteran's service-connected Crohn's disease presents an exceptional disability picture.  The Veteran disagrees with the rating based on the severity of her symptoms.  In other words, she does not have any symptoms from her service-connected disability that are unusual or are different from those contemplated by the schedular criteria; she merely disagrees with the assigned evaluation for her level of impairment.  The available schedular evaluation for this service-connected disability is adequate.  Accordingly, extraschedular referral is not warranted.

Finally, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for an increased disability rating of 60 percent, but no greater, for Crohn's disease have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An increased disability rating of 60 percent, but no more, for service-connected Crohn's disease is granted for the entirety of the appeal period, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran and her representative assert that her service-connected Crohn's disease precludes her from gainful employment.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a) (2011).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In determining whether the veteran is entitled to a TDIU, neither her nonservice-connected disabilities nor her advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

In February 2007, the Veteran submitted a claim to a TDIU, arguing that her service-connected Crohn's disease had worsened and now prevented her from working.  However, because her service-connected disability did not meet the schedular requirements for entitlement to a TDIU at that time, and the RO found the evidence did not show she was unemployable due to her service-connected disability, an August 2007 rating decision denied her claim to a TDIU.  The Veteran perfected an appeal, and the claim was certified to the Board for appellate review in conjunction with the Veteran's claim for an increased disability rating for her service-connected Crohn's disease.  

As the Veteran's service-connected disability now meets the schedular requirements of a 60 percent disability rating throughout the pendency of the appeal, and the evidence of record presents a contrasting picture of the Veteran's ability to secure substantially gainful occupation, the Board finds a remand is necessary to properly adjudicate the Veteran's claim to a TDIU.  Specifically, on VA examination in May 2007, the Veteran reported that she had not worked since December 2006 due to her Crohn's symptoms.  The Veteran was also afforded a VA examination in June 2009.  The June 2009 VA examiner noted that the Veteran was employed part-time as a licensed practical nurse.  The duration of her current employment was recorded as one to two years, and there was no time lost from work during the last 12 month period.  However, the Veteran reported that as a result of her Crohn's disease symptoms, she had been forced to cut her hours down from full-time to part-time employment and now scheduled her work week based on her Crohn's symptoms.  The June 2009 VA examiner found that the Veteran's service-connected Crohn's disease had significant effects on her general occupational activities, including decreased concentration, weakness or fatigue, and pain.  Additionally, in an August 2012 Informal Hearing Presentation, the Veteran and her representative argued that the June 2009 VA examination results were no longer contemporaneous, and therefore a new examination was warranted.  Furthermore, they argued that the part-time work referenced in the June 2009 VA examination was most likely not substantially gainful employment.  As the VA examiner did not provide a clear opinion on whether the Veteran met the criteria of unemployability, the Board will remand this examination report for an addendum.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be notified to submit any additional relevant employment records, including statements of annual leave, sick call slips, and administrative actions based on her job performance, in support of her claim.  The Veteran should be given an appropriate amount of time to respond.

2.  Associate all VA records dated from June 2009 to the present with the claims file.  

3. Return the June 2009 VA examination report to the examiner for an addendum.  If this examiner is not available, schedule another VA examination.  A copy of the claims folder must be made available to the examiner in conjunction with the examination.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history, whether the Veteran is unable to obtain or retain substantially gainful employment in light of her service-connected disability alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability on the Veteran's ordinary activities which include employment.  See 38 C.F.R. 
§ 4.10.  This description may include an opinion on such questions as to whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected disability alone precludes her ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for the opinion and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


